Fowler, S.
The surrogate will not direct the trustees to convert the corpus of the trust fund into money and pay it over, as it is the duty of the trustees, independently of any direction of the court, to pay over to the remainderman the one-half of the residuary estate held in trust when he arrived at the age of twenty-one years. Neither will the court direct at this time that the trustees pay over to the remainderman the amount at which the remainder interest was charged to them in their account, as they may not be liable for any decrease in the appraised value of the property. It is the duty of the trustees to pay over the remainder interest, and for such purpose to convert it into money, and if the value of such interest has been decreased by the negligence or imprudence of the trustees their account may be surcharged accordingly. The account filed is therefore incomplete, and the trustees should without further delay pay over one-half of the residuary estate in accordance with the provisions of the will of the testator.
Decreed accordingly.